15‐3269 
Banegas Gomez v. Barr 
 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                           
                                  August Term 2018 
 
             (Argued: February 19, 2019            Decided: April 23, 2019) 
                                             
                                     No. 15‐3269 
                                             
                       –––––––––––––––––––––––––––––––––––– 
                                             
                   JOSE JAVIER BANEGAS GOMEZ, AKA JOSE BANEGAS 
                                             
                                      Petitioner, 
                                             
                                         ‐v.‐ 
                                             
                  WILLIAM P. BARR, UNITED STATES ATTORNEY GENERAL 
                                             
                                     Respondent. 
                                             
                       –––––––––––––––––––––––––––––––––––– 
 
Before:         LIVINGSTON, Circuit Judge, and FAILLA, District Judge.   
 


        
         Judge Katherine Polk Failla, of the United States District Court for the Southern 
District of New York, sitting by designation. 
       Judge John M. Walker, Jr., originally assigned to the panel, recused himself from 
consideration  of  this  matter.  The  two  remaining  members  of  the  panel,  who  are  in 
agreement, have decided this case in accordance with Second Circuit Internal Operating 
Procedure E(b). See 28 U.S.C. § 46(d); see also United States v. Desimone, 140 F.3d 457, 458 
(2d Cir. 1998). 


                                              1 
                                                                                                 
       Petitioner  Jose  Javier  Banegas  Gomez  (“Banegas  Gomez”),  a  native  and 
citizen of Honduras, seeks review of a September 14, 2015 decision of the Board 
of  Immigration  Appeals  (“BIA”)  affirming  an  April  9,  2015  decision  of  an 
Immigration  Judge  (“IJ”)  finding  Banegas  Gomez  removable  and  denying  his 
application for asylum, withholding of removal, and relief under the Convention 
Against  Torture  (“CAT”).    In  re  Jose  Javier  Banegas  Gomez,  No.  A  057  410  254 
(B.I.A.  Sept.  14,  2015),  aff’g  No.  A  057  410  254  (Immig.  Ct.  Hartford,  CT  Apr.  9, 
2015).    We  conclude  that  Banegas  Gomez’s  conviction  for  first‐degree  assault 
under  Connecticut  law  is  an  aggravated  felony  and  that  the  invalidation  of  18 
U.S.C. § 16(b) in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), does not necessitate a 
remand to the BIA for consideration of this issue.    This conclusion restricts our 
review to only constitutional errors or errors of law, of which we see none in the 
agency’s  decision.    Lastly,  we  reject  Banegas  Gomez’s  argument  that  Pereira  v. 
Sessions,  138  S.  Ct.  2105  (2018),  is  properly  read  to  mean  that  the  Immigration 
Court that ordered his removal lacked jurisdiction because the Notice to Appear 
(“NTA”)  that  was  served  on  him  failed  to  specify  the  time  or  date  of  hearing, 
even  though  a  Notice  of  Hearing  containing  the  requisite  information 
subsequently issued.    Accordingly, the petition for review is DENIED. 
 
FOR PETITIONER:                               GLENN  L.  FORMICA,  Elyssa  N.  Williams, 
                                              Formica  Williams,  P.C.,  New  Haven,  CT, 
                                              for Petitioner. 
 
FOR RESPONDENT:                               KEITH I. MCMANUS, Joseph H. Hunt, Jessica 
                                              E.  Burns,  United  States  Department  of 
                                              Justice, Civil Division, Washington, DC, for 
                                              Respondent. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Petitioner  Jose  Javier  Banegas  Gomez  (“Banegas  Gomez”),  a  native  and 

citizen of Honduras, seeks review of a September 14, 2015 decision of the Board 

of  Immigration  Appeals  (“BIA”)  affirming  an  April  9,  2015  decision  of  an 



                                               2 
                                                                                                
Immigration  Judge  (“IJ”)  deeming  him  removable  and  denying  his  application 

for  asylum,  withholding  of  removal,  and  relief  under  the  Convention  Against 

Torture (“CAT”).    In re Jose Javier Banegas Gomez, No. A 057 410 254 (B.I.A. Sept. 

14,  2015),  aff’g  No.  A  057  410  254  (Immig.  Ct.  Hartford,  CT  Apr.  9,  2015).   

Banegas  Gomez  makes  three  challenges  to  the  BIA’s  decision:  (1)  that  his 

conviction  for  Connecticut  first‐degree  assault  no  longer  constitutes  an 

“aggravated  felony”  or,  at  the  very  least,  a  remand  to  the  BIA  is  necessary  to 

re‐evaluate  the  issue  following  the  Supreme  Court’s  decision  in  Sessions  v. 

Dimaya,  138  S.  Ct.  1204  (2018),  which  invalidated  18  U.S.C.  § 16(b)  as  void  for 

vagueness; (2) that the agency erred when it denied his claim for CAT relief; and 

(3) that, under the reasoning of the Supreme Court in Pereira v. Sessions, 138 S. Ct. 

2105  (2018),  the  omission  of  information  regarding  the  time  and  date  of  his 

hearing from his initial Notice to Appear (“NTA”) means that jurisdiction never 

vested in the Immigration Court and thus that the proceedings against him must 

be terminated. 

       We  conclude  that  no  remand  is  necessary  to  determine  that  Banegas 

Gomez’s  conviction  for  Connecticut  first‐degree  assault  constitutes  an 

“aggravated  felony,”  as  it  fits  within  the  definition  of  “crime  of  violence”  in  18 



                                               3 
                                                                                               
U.S.C.  § 16(a).    And  because  Banegas  Gomez’s  removal  is  predicated  on 

commission of an aggravated felony, our jurisdiction is limited to constitutional 

claims  and  questions  of  law.    Ortiz‐Franco  v.  Holder,  782  F.3d  81,  86  (2d  Cir. 

2015).    We see no such colorable claims in Banegas Gomez’s arguments as to the 

agency’s  decision  to  deny  him  CAT  relief.    And  lastly,  we  see  no  basis  for 

reading Pereira—which dealt only with the “stop time” rule, see 138 S. Ct. at 2110, 

which is not relevant to this case—to divest an Immigration Court of jurisdiction 

whenever  an  NTA  lacks  information  regarding  a  hearing’s  time  and  date.    We 

thus  join  several  of  our  sister  circuits  in  allowing  proceedings  such  as  these  to 

proceed.     

                                     BACKGROUND 

                                I.    Factual Background1 

       Banegas  Gomez  was  born  in  1992  in  Honduras.    In  2004,  he  entered  the 

United States as a lawful permanent resident on a petition from his stepmother, a 

United  States  citizen.    Six  years  later,  in  November  2010,  Banegas  Gomez  was 

arrested  in  Connecticut  in  connection  with  a  stabbing.    In  May  2011,  he  was 

convicted  in  Connecticut  Superior  Court  of  first‐degree  assault  with  intent  to 


         The factual background presented here is derived from materials contained in 
       1

the Certified Administrative Record (“CAR”).   


                                              4 
                                                                                               
cause serious physical injury as well as conspiracy to commit first‐degree assault.   

He  was  sentenced  to  twelve  years  in  prison,  “suspended  after  6  years,  [and] 

probation [for] 5 years.”    Certified Administrative Record (“CAR”) 126. 

                                 II.    Procedural History 

       On  May  8,  2013,  Banegas  Gomez  was  served  with  an  NTA.    The  United 

States Department of Homeland Security (“DHS”) alleged that he was removable 

due  to  his  Connecticut  convictions,  which  it  deemed  aggravated  felonies,  as 

defined in 8 U.S.C. § 1101(a)(43), which includes “crimes of violence” pursuant to 

18 U.S.C. § 16 in its definition of such felonies.    See 8 U.S.C. § 1001(a)(43) (“The 

term ‘aggravated felony’ means . . . a crime of violence (as defined in section 16 

of  Title  18,  but  not  including  a  purely  political  offense)  for  which  the  term  of 

imprisonment [is] at least one year . . . .” (internal footnote omitted)); see also id. 

§ 1127(a)(2)(A)(iii)  (“Any  alien  who  is  convicted of  an  aggravated  felony  at  any 

time after admission is deportable.”).   

       Although Banegas Gomez was imprisoned at the time, he appeared before 

an  IJ  via  teleconference  and  through  his  attorney  he  denied  the  charges  of 

removability.    He also submitted an application for asylum, though ultimately it 

was  determined  that  he  was  eligible  only  for  deferral  of  removal  under  the 



                                              5 
                                                                                               
Convention  against  Torture.    A  hearing  was  held  on  that  claim  in  April  2015, 

during  which  both  Banegas  Gomez  and  his  father  testified  in  support  of  his 

claim.    Banegas  Gomez  argued  that  he  feared  torture  if  returned  to  Honduras 

due  to  the  murders  of  several  of  his  family  members,  specifically  two  of  his 

uncles as well as possibly an aunt.    The first uncle was killed in a pool club on 

Christmas Eve in 2009, and while Banegas Gomez does not know the reason, he 

heard  from  others  that  an  argument  preceded  the  murder.    Banegas  Gomez’s 

father testified that his brother was shot with no warning and did not previously 

know the man who shot him.    Banegas Gomez’s other uncle was killed in 2012, 

and  both  he  and  his  father  believe  it  was  related  to  drug  cartels.    Banegas 

Gomez  also  testified  that  he  feared  both  gang‐related  violence  and  police 

detention due to his tattoos—none of which are gang‐related—but which might 

cause him to be seen as a gang member.     

       On April 9, 2015, the IJ issued a decision denying Banegas Gomez’s CAT 

claim  and  sustaining  the  charges  of  removability  against  him.    The  IJ  first 

determined that assault in the first degree, in violation of Section 53i‐59(a)(1) of 

the  Connecticut  General  Statutes,  is  an  “aggravated  felony  crime  of  violence 

under  18  U.S.C.  16(b).”    CAR  58.    This  is  because  “[t]here  is  no  doubt  that  to 



                                              6 
                                                                                                
commit this offense . . . serious physical injury must happen to the victim.”    Id.   

The  IJ  then  denied  Banegas  Gomez’s  CAT  claim,  concluding  that  despite  the 

evidence that several of his family members were killed in Honduras there is “no 

evidence  that  the  killings  of  his  two  uncles  are  somehow  related”  and  that  he 

would  be  endangered  based  on  family  affiliation.    Id.  at  62.    As  to  Banegas 

Gomez’s fear of gangs in Honduras, the IJ determined that any fear of torture is 

speculative and that, regardless, “there is no evidence that any torture by gangs 

would  be  with  the  acquiescence  or  willful  blindness  of  government  officials.”   

Id.    Lastly,  the  IJ  rejected  Banegas  Gomez’s  claim  that  he  might  be  targeted  by 

the  police  for  his  tattoos,  concluding that  the  police  would know  the difference 

between gang‐related and non‐gang‐related tattoos and that there is insufficient 

evidence  that,  even  if  he  were  arrested,  the  treatment  he  would  receive  in  a 

Honduran  prison  would  amount  to  torture.    For  these  reasons,  the  IJ  ordered 

Banegas Gomez removed to Honduras.     

       Banegas  Gomez  appealed.    On  September  14,  2015,  the  BIA  issued  a 

decision affirming “the Immigration Judge’s conclusion that the respondent did 

not  present  sufficient  evidence  to  establish  that  it  is  ‘more  likely  than  not’  the 

respondent  would  be  tortured  upon  his  removal  either  at  the  hands  of  the 



                                               7 
                                                                                          
government of Honduras, or with its acquiescence,” either because of his tattoos 

or the deaths of his family members.    Id. at 3–4. 

      The  BIA  dismissed  Banegas  Gomez’s  appeal,  and  this  petition  followed.   

Prior to assessing his claims, we note that despite what was at the time a pending 

motion  in  this  Court  for  a  stay  of  removal,  Immigration  and  Customs 

Enforcement  (“ICE”)  removed  Banegas  Gomez  to  Honduras  in  April  2016.   

However, he subsequently re‐entered the country illegally and is now serving a 

30‐month sentence ordered by a judge in the United States District Court for the 

Southern District of Texas for illegal re‐entry in violation of 18 U.S.C. § 1326.     

                                    DISCUSSION 

                                            I 

      Banegas Gomez first argues that, following the Supreme Court’s decision 

in  Sessions  v.  Dimaya,  his  Connecticut  convictions  for  first‐degree  assault  and 

conspiracy  to  commit  first‐degree  assault  can  no  longer  be  categorized  as 

aggravated  felonies  and  thus  he  is  not  removable.    In  the  alternative,  he 

contends that this Court should not decide the issue and should instead send his 

petition back to the BIA for it to determine whether either of his convictions can 

be categorized as such.    We disagree. 



                                            8 
                                                                                                
       Whether a conviction is an aggravated felony is a question of law that we 

review  de  novo.    Pierre  v.  Holder,  588  F.3d  767,  772  (2d  Cir.  2009).    The 

Immigration and Nationality Act (“INA”) categorizes a “crime of violence” as an 

aggravated  felony.    8  U.S.C.  § 1101(a)(43)(F).    The  INA  defines  a  “crime  of 

violence” with reference to 18 U.S.C. § 16.    Id.    Section 16, in turn, contains two 

definitions of a crime of violence: “(a) an offense that has as an element the use, 

attempted use, or threatened use of physical force against the person or property 

of  another,”  or  “(b)  any  other  offense  that  is  a  felony  and  that,  by  its  nature, 

involves  a  substantial  risk  that  physical  force  against  the  person  or  property  of 

another may be used in the course of committing the offense.”    18 U.S.C. § 16.     

       In  2018,  the  Supreme  Court  held  that  the  second  subsection,  § 16(b),  is 

impermissibly vague in violation of the Due Process Clause of the Constitution.   

See  Sessions  v.  Dimaya,  138  S.  Ct.  1204,  1223  (2018).    Therefore,  post‐Dimaya,  a 

conviction can be categorized as a crime of violence—and thus for this reason an 

aggravated felony—only if it falls within § 16(a)’s ambit, i.e., if it can be described 

as “an offense that has as an element the use, attempted use, or threatened use of 

physical  force  against  the  person  or  property  of  another.”    This  subsection  is 

often referred to as the “elements clause.” 



                                               9 
                                                                                            
       Banegas  Gomez  is  correct  that  the  agency  relied  solely  on  § 16(b)  when 

concluding  that  his  Connecticut  conviction  for  first‐degree  assault  constitutes  a 

crime of violence.    See CAR 58 (“[The] Court finds that DHS has clearly met its 

burden  of  proof  that  this  is  an  aggravated  felony  crime  of  violence  under  18 

U.S.C. § 16(b).”).    However, we reject Banegas Gomez’s suggestion that we must 

remand  his  case  to  the  agency  for  this  reason.    Although  the  agency  relied  on 

§ 16(b),  we  conclude  that  Banegas  Gomez’s  conviction  for  first‐degree  assault 

under  Connecticut  law  is  properly  categorized  as  a  crime  of  violence  under 

§ 16(a) as well.    Remand is thus unnecessary. 

       Because  we  review  the  agency’s  interpretations  of  federal  and  state 

criminal laws—including 18 U.S.C. § 16 and Connecticut criminal law—de novo, 

Jobson v. Ashcroft, 326 F.3d 367, 371 (2d Cir. 2003), this is not a situation where we 

would benefit from the agency’s reasoning on remand.    Cf. Negusie v. Holder, 555 

U.S. 511, 517 (2009); and Rotimi v. Gonzales, 473 F.3d 55, 58 (2d Cir. 2007).    In such 

circumstances,  nothing  “‘require[s]  that  we  convert  judicial  review  of  agency 

action into a ping‐pong game’ and . . . remand is not required when it ‘would be 

an idle and useless formality.’”    Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 




                                            10 
                                                                                              
401  (2d  Cir.  2005)  (quoting  NLRB  v.  Wyman‐Gordon  Co.,  394  U.S.  759,  766  n.6 

(1969)).     

       The  Connecticut  first‐degree  assault  statute  has  a  number  of  subsections, 

but Banegas Gomez  pled  guilty  to  conduct  under  the  first, which  provides  that 

“[a] person is guilty of assault in the first degree when: (1) With intent to cause 

serious physical injury to another person, he causes such injury to such person or 

to  a  third  person  by  means  of  a  deadly  weapon  or  a  dangerous  instrument.”   

Conn. Gen. Stat. § 53a‐59(a)(1).    “Serious physical injury” is defined as “physical 

injury  which  creates  a  substantial  risk  of  death,  or  which  causes  serious 

disfigurement, serious impairment of health or serious loss or impairment of the 

function  of  any  bodily  organ.”    Id.  § 53a‐3(4).    “Dangerous  instrument”  is 

defined,  in  relevant  part,  as  “any  instrument,  article  or  substance  which,  under 

the  circumstances  in  which  it  is  used  or  attempted  or  threatened  to  be  used,  is 

capable of causing death or serious physical injury.”    Id. § 53a‐3(7). 

       “In  determining  whether  [Banegas  Gomez’s]  conviction  falls  within  the 

ambit of § 16, the statute directs our focus to the ‘offense’ of conviction. . . . This 

language  requires  us  to  look  to  the  elements  and  the  nature  of  the  offense  of 

conviction,  rather  than  to  the  particular  facts  relating  to  petitionerʹs  crime.”   



                                             11 
                                                                                                 
Leocal  v.  Ashcroft,  543  U.S.  1,  7  (2004).    This  method  is  called  the  “categorical 

approach.”    See Santana v. Holder, 714 F.3d 140, 143 (2d Cir. 2013).    When a state 

statute, like Connecticut’s for first‐degree assault, contains subdivisions, we use 

what is called the “modified categorical approach,” by which we may “ascertain 

the  elements  of  the  offense  from  such  materials  as  the  indictment,  a  plea 

agreement, or a plea colloquy”—though, again, we are not to look to the facts of 

the underlying conviction.    Villanueva v. United States, 893 F.3d 123, 128 (2d Cir. 

2018).    “Under  the  plain  language  of  §  16(a),  one  of  the  elements  of  a  crime  of 

violence  must  be  ‘the  use,  attempted  use,  or  threatened  use  of  physical  force 

against the person or property of another.’”    Blake v. Gonzales, 481 F.3d 152, 156 

(2d Cir. 2007) (quoting 18 U.S.C. § 16(a)).   

       Although  this  Court  has  not  addressed  Connecticut’s  first‐degree  assault 

statute  in  the  context  of  § 16(a),  we  have  concluded  that  it  is  a  “violent  felony” 

for  purposes  of  the  Armed  Career  Criminal  Act  (“ACCA”)  and  its  identically 

worded  “elements  clause.”    See  Villanueva,  893  F.3d  at  132.    In  Villanueva,  we 

rejected  the  argument  that  because  the  requisite  serious  physical  injury  under 

Connecticut’s statute can be achieved by use of a “substance” such as poison, the 

statute does not require the force necessary to constitute a “violent felony.”    Id. 



                                              12 
                                                                                                  
at 128.    We concluded that attempts such as these, to exclude from the concept 

of  physical  force  actual  or  threatened  harm  inflicted  by  poison  or  other 

“substances,”  reflect  an  outdated  conception  of  force.    Id.  at  130.    As  the 

Supreme Court stated in United States v. Castleman, “the knowing or intentional 

causation  of  bodily  injury  necessarily  involves  the  use  of  physical  force.”    572 

U.S.  157,  169  (2014).    Serious  physical  injury  caused  by  a  dangerous  substance 

thus falls squarely within the definition of force “because the relevant force is the 

impact  of  the  substance  on  the  victim,  not  the  impact  of  the  user  on  the 

substance.”    Villanueva, 893 F.3d at 129 (emphasis added); cf. Stokeling v. United 

States,  139  S.  Ct.  544,  554  (2019)  (“[F]orce  is  ‘capable  of  causing  physical  injury’ 

within  the  meaning  of  Johnson  when  it  is  sufficient  to  overcome  a  victim’s 

resistance.”).   

       Although  Castleman  was  interpreting  a  different  statute’s  use  of  “force,” 

we have incorporated its reasoning into our analysis of various criminal statutes 

when  employing  the  categorical  approach.    See,  e.g.,  United  States  v.  Hill,  890 

F.3d 51, 58–59 (2d Cir. 2018) (interpreting 18 U.S.C. § 924(c)(3)(B)).    Therefore, as 

we concluded in Villanueva, even if a defendant can commit first‐degree assault 

in  Connecticut  by  means  of  poison,  this  nonetheless  encompasses  the  requisite 



                                               13 
                                                                                                
force.    See 893 F.3d at 129–30.    And to the extent Banegas Gomez hopes to rest 

his argument on our opinion in United States v. Chrzanoski, 327 F.3d 188 (2d Cir. 

2003), it relied on “an understanding of the use of force that has been abrogated 

by  the  Supreme  Court’s  decision  in  Castleman.”    Villanueva,  893  F.3d  at  130;  see 

also Hill, 890 F.3d at 60. 

       Furthermore, the use of ACCA case law to interpret § 16(a), and vice versa, 

is  widely  accepted  by  our  Court  and  others.    See,  e.g.,  Johnson  v.  United  States, 

559  U.S.  133,  140  (2010)  (observing  how  § 16  is  “very  similar”  to  the  elements 

clause  under  § 924(e)(2)(B)(i)).    In  Villanueva  itself,  this  Court  “accept[ed] 

Villanueva’s premise that ‘crime of violence’ in subsection 16(a) is the equivalent 

of  ‘violent  felony’  in  subsection  924(e).”    893  F.3d  at  130.    We  thus  conclude 

that  Villanueva’s  determination  that  first‐degree  assault  under  Connecticut  law 

has  as  an  element  the  use  of  force  under  ACCA  is  persuasive  as  we  determine 

whether this provision fits within § 16(a).    See Stuckey v. United States, 878 F.3d 

62, 68 n.9 (2d Cir. 2017) (“[T]he identical language of the elements clauses of 18 

U.S.C. § 16(a) and § 924(e)(2)(B)(i) means that cases interpreting the clause in one 

statute are highly persuasive in interpreting the other statute.”) 




                                              14 
                                                                                             
       Connecticut General Statute § 53a‐59(a)(1) requires that a defendant cause 

“serious  physical  injury”  to  the  victim  by  means  of  a  deadly  weapon  or 

dangerous  instrument.    Such  a  crime  appears  on  its  face  to  involve  the  use  of 

“violent” physical force, as required by Johnson.    559 U.S. at 140.    Furthermore, 

Villanueva  clarifies  that  just  because  the  physical  injury  under  Connecticut  law 

may be caused by means of a dangerous instrument that is a substance, such as 

poison,  this  does  not  mean  that the  crime does  not  require  the  use  of  “physical 

force.”    See 893 F.3d at 128‐29.    Accordingly, we see no reason not to apply the 

reasoning  of  Villanueva  and  we  conclude  that  Banegas  Gomez’s  conviction  falls 

squarely within the definition of a crime of violence under § 16(a). 

                                             II 

       Because  Banegas  Gomez  was  ordered  removed  on  account  of  an 

aggravated felony, our jurisdiction to review the agency’s denial of CAT relief is 

limited  to  constitutional  claims  and  questions  of  law.    8  U.S.C.  § 1252(a)(2)(C), 

(D); Ortiz‐Franco, 782 F.3d at 86.    The likelihood of a future event (such as that 

an individual will be subject to harm) is a finding of fact, Hui Lin Huang v. Holder, 

677 F.3d 130, 134 (2d Cir. 2012), which we generally lack jurisdiction to review in 

a petition from a criminal alien, Ortiz‐Franco, 782 F.3d at 86.     



                                            15 
                                                                                              
       To  qualify  for  CAT  relief,  Banegas  Gomez  was  required  to  show  a 

likelihood  of  torture  in  his  particular  circumstances.    8  C.F.R.  §§ 1208.16(c)(2), 

1208.17(a); Mu‐Xing Wang v. Ashcroft, 320 F.3d 130, 143–44 (2d Cir. 2003).    Given 

the lack of evidence that individuals with non‐gang‐related tattoos, like Banegas 

Gomez, were targeted for intentional harm by gangs or Honduran authorities, or 

that  the  petitioner’s  family  was  targeted  for  any  reason,  the  agency  did  not 

commit  legal  error  in  concluding  that  his  fear  of  torture  was  too  speculative  to 

warrant  relief.    See  Savchuck  v.  Mukasey,  518  F.3d  119,  124  (2d  Cir.  2008) 

(upholding agency’s conclusion that CAT claim resting on a chain of unsupported 

assumptions was too speculative to warrant relief); Jian  Xing  Huang  v.  U.S.  INS, 

421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support in the record . . . 

[an  asylum  applicant’s]  fear  is  speculative  at  best.”).    Banegas  Gomez  testified 

that two of his friends, who also have non‐gang‐related tattoos, were temporarily 

detained after being deported to Honduras.    But the reason for their detention is 

unclear, and Banegas Gomez did not testify that they were tortured.    The same 

holds  true  for  Banegas  Gomez’s  testimony  about  the  killings  of  his  uncles.   

Given that the evidence presented demonstrated no connection between the two 

killings, the agency committed no legal error in concluding that the killings were 



                                             16 
                                                                                             
not shown to be based on family affiliation and instead were “emblematic of the 

high level of murder in Honduras.”    SPA 12. 

       Moreover, the agency did not commit legal error in concluding that even if 

Banegas  Gomez  were  to  be  detained  by  Honduran  authorities,  harsh  detention 

conditions  alone  would  not  constitute  torture.    See  Pierre  v.  Gonzales,  502  F.3d 

109,  111  (2d  Cir.  2007)  (noting  that  to  constitute  torture,  substandard  detention 

conditions must be extreme and must be “inflicted by government actors (or by 

others  with  government  acquiescence)  intentionally  rather  than  as  a  result  of 

poverty,  neglect,  or  incompetence”).    Banegas  Gomez’s  argument  that  prison 

conditions  in  Honduras  amount  to  torture  fails  under  this  Court’s  decision  in 

Pierre: he points to evidence of overcrowding and harsh conditions, Pet.’s Br. at 

15–16,  which  the  agency  acknowledged,  but  he  does  not  point  to  any  evidence 

that these harsh conditions are intentionally imposed, rather than attributable to 

a lack of resources.    See Pierre, 502 F.3d at 111.     

       Finally, while legal error may occur where the agency “totally overlook[s]” 

or “seriously mischaracterize[s]” evidence, that was not the case here.    Mendez v. 

Holder, 566 F.3d 316, 323 (2d Cir. 2009).    The agency acknowledged the generally 

violent  conditions  in  Honduras,  as  well  as  evidence  of  police  corruption  and 



                                             17 
                                                                                              
harsh prison conditions, but concluded that Banegas Gomez did not establish that 

he  would  more  likely  than  not  be  tortured  by  the  government  or  with 

government  acquiescence.    This  factual  determination  is  beyond  the  scope  of 

our review.    Ortiz‐Franco, 782 F.3d at 91. 

                                             III 

       Banegas Gomez raises a new argument in his supplemental briefing, that 

his  removal  proceedings  must  be  terminated  because  his  NTA  did  not  include 

the time and date for his initial hearing.    He argues that this defect means that 

the NTA was inadequate to vest jurisdiction in the Immigration Court.    Banegas 

Gomez  relies  on  Pereira  v.  Sessions,  138  S.  Ct.  2105  (2018),  which  considered 

whether service of an NTA omitting reference to the time or place of the initial 

hearing  triggers  the  INA’s  “stop  time”  rule  for  cancellation  of  removal.    Id.  at 

2113–14; see also 8 U.S.C. § 1229b(d)(1).    The Supreme Court held in Pereira that 

because  § 1229b(d)(1)’s  stop  time  rule  explicitly  provides  that  it  is  triggered  by 

service  of  an  NTA  “under  section  1229(a),”  138  S.  Ct.  at  2114,  which  itself 

specifies that an NTA state the time and place at which proceedings will be held, 

the INA unambiguously requires an NTA to include such information to trigger 

the stop time rule and cut off an alien’s accrual of physical presence or residence 



                                             18 
                                                                                                
for  the  purposes  of  qualifying  for  cancellation.    Id.    Like  several  of  our  sister 

circuits,  and  for  the  reasons  set  out  below,  we  conclude  that  Pereira’s 

self‐described  disposition  of  this  “narrow  question,”  id.  at  2110,  is  not  properly 

read to void jurisdiction in cases in which an NTA omits a hearing time or place.   

See  Karingithi  v.  Whitaker,  913  F.3d  1158,  1162  (9th  Cir.  2019);  Hernandez‐Perez  v. 

Whitaker,  911  F.3d  305,  314–15  (6th  Cir.  2018).    Accordingly,  we  reject  Banegas 

Gomez’s arguments to the contrary.     

       Section 1229a  of  Title  8  provides  that  “[a]n  immigration  judge  shall 

conduct  proceedings  for  deciding  the  inadmissibility  or  deportability  of  an 

alien.”    And § 1229, entitled “[i]nitiation of removal proceedings,” describes the 

written  notice  to  be  given  to  an  alien—a  “notice  to  appear”—as  containing  a 

variety  of  pieces  of  information,  such  as  the  “nature  of  the  proceedings,” 

“conduct  alleged  to  be  in  violation  of  the  law,”  and  that  the  “alien  may  be 

represented  by  counsel.”    Id.  § 1229(a)(1).    It  also  requires  that  such  NTAs 

provide “[t]he time and place at which the proceedings will be held.”    Id.    “The 

statutory text does not, however, explain when or how jurisdiction vests with the 

immigration  judge—or,  more  specifically,  denote  which  of  the  several 

requirements       for    NTAs       listed    in    § 1229(a)(1)     are    jurisdictional.”   



                                               19 
                                                                                             
Hernandez‐Perez,  911  F.3d  at  313.    Section  1229  in  fact  “says  nothing  about  the 

Immigration Court’s jurisdiction.”    Karingithi, 913 F.3d at 1160. 

       The  Attorney  General  has  promulgated  regulations  governing  removal 

proceedings  that  do  address  when  jurisdiction  vests  in  the  Immigration  Court.   

These  regulations  provide  that  “[j]urisdiction  vests,  and  proceedings  before  an 

Immigration  Judge  commence,  when  a  charging  document  is  filed  with  the 

Immigration  Court  by  the  Service.”    8  C.F.R.  § 1003.14(a).    The  regulations 

define  a  “charging  document”  as  “the  written  instrument  which  initiates  a 

proceeding before an Immigration Judge.”    Id. § 1003.13.    The NTA is included 

among  the  enumerated  examples  of  charging  documents.    Notably,  the 

regulations  require  that  an  NTA  contain  the  time,  date,  and  place  of  a  hearing 

only  “where  practicable.”    Id.  § 1003.18(b)  (emphasis  added).    They  direct  the 

Immigration  Court  to  schedule  the  hearing  and  provide  notice  when  the  NTA 

does not contain it in the first instance.    See id. 

       Relying  on  Pereira,  Banegas  Gomez  argues  that  because  the  NTA  he 

received did not provide a time and date as specified in 8 U.S.C. §1229(a)(1), the 

NTA was “deprive[d] . . . of its essential character” and thus was not an NTA, or 

charging  document,  at  all.    See  Pereira,  138  S.  Ct.  2105  at  2116–17  (internal 



                                             20 
                                                                                                 
citation omitted).    However, Banegas Gomez’s reliance on Pereira  is  misplaced.   

At  the  outset,  we  note  the  care  taken  by  the  Pereira  Court  to  emphasize  the 

narrow  scope  of  its  holding.    See,  e.g.,  id.  at  2113.    The  result  in  Pereira  was 

based  on  the  intersection  of  two  statutory  provisions,  one  of  which,  addressing 

the stop time rule, is not relevant to Banegas Gomez’s proceeding at all.    Thus, 

the latter stop time provision—§ 1229b(d)(1)—explicitly provides that an alien’s 

period of continuous physical presence for purposes of eligibility for cancellation 

is  “deemed  to  end  .  .  .  when  the  alien  is  served a notice  to  appear  under  section 

1229(a).”    Id. at 2109 (emphasis added) (quoting 8 U.S.C. § 1229b(d)(1)(A)).    The 

Pereira  Court  concluded  that  § 1229b(d)(1)’s  reference  to  “under”  was  “the  glue 

that  bonds  the  stop‐time  rule  to  [§ 1229(a)’s]  substantive  time‐and‐place 

requirements.”    138 S. Ct. at 2117.    But contrary to Banegas Gomez’s claim, no 

such  statutory  glue  bonds  the  Immigration  Court’s  jurisdiction  to  § 1229(a)’s 

requirements. 

       This  conclusion  regarding  the  statutory  text  is  consistent  with  the 

regulations  promulgated  by  the  Attorney  General.    The  agency  regulations  do 

not  refer  to  § 1229(a)(1)’s  requirements  when  defining  what  an  NTA  is  for 

purposes  of  vesting  jurisdiction  in  the  Immigration  Court.    See  8  C.F.R. 



                                              21 
                                                                                                  
§ 1003.13;  see  also  id.  § 1003.15.    Nor  do  they  require  that  an  NTA  contain  the 

time,  date,  or  place  of  a  hearing,  except  “where  practicable.”    See  id.  § 1003.18(b) 

(emphasis  added).    Banegas  Gomez’s  argument  from  Pereira  that  jurisdiction 

does  not  vest  in  the  Immigration  Court  unless  an  NTA  includes  the  time  and 

place  of  hearing  “would  render  meaningless  [these  regulations’]  command  that 

such  information  need  only  be  included  ‘where  practicable.’”    Karingithi,  913 

F.3d  at  1160.    Notably,  moreover,  Pereira  itself  did  not  question  whether 

jurisdiction had attached in connection with the proceedings at issue there, even 

though had its holding applied as Banegas Gomez contends, “there also would 

not have been jurisdiction in Pereira . . . .”    Hernandez‐Perez, 911 F.3d at 314.     

       Our  conclusion  that  Pereira  is  inapposite  is  reinforced  by  the  BIA’s 

precedential  opinion  addressing  that  decision.    See  In  re  Bermudez‐Cota,  27  I.  & 

N.  Dec.  441  (B.I.A.  2018).    In  Bermudez‐Cota,  the  BIA  determined  that  “[t]he 

regulation  [vesting  jurisdiction]  does  not  specify  what  information  must  be 

contained  in  a  ‘charging  document’  at  the  time  it  is  filed  with  an  Immigration 

Court,  nor  does  it  mandate  that  the  document  specify  the  time  and  date  of  the 

initial  hearing  before  jurisdiction  will  vest.”    Id.  at  445.    Furthermore,  the 

regulation  listing  what  “must  be  contained  in  a  notice  to  appear[]  does  not 



                                               22 
                                                                                                      
mandate  that  the  time  and  date  of  the  initial  hearing  must  be  included  in  that 

document.”    Id.    Instead, the BIA concluded that “a notice to appear that does 

not  specify  the  time  and  place  of  an  alien’s  initial  removal  hearing  vests  an 

Immigration Judge with jurisdiction over the removal proceedings . . . so long as a 

notice  of  hearing  specifying  this  information  is  later  sent  to  the  alien.”    Id.  at  447 

(emphasis added).    The BIA’s interpretation does not conflict with the INA and 

is consistent with the regulations.    We agree with the BIA, moreover, that Pereira 

is  not  reasonably  read  to  pronounce  the  broad  jurisdictional  rule  for  which 

Banegas Gomez contends.2   

       In this case, Banegas Gomez’s May 2013 NTA did not specify the time and 

date of his initial hearing.    However, Banegas Gomez received a hearing notice 

in  June  2013  providing  that  his  initial  hearing  would  take  place  on  August  1, 

2013,  at  8:30  a.m.    He  appeared  at  that  hearing,  as  well  as  three  subsequent 



       2  As  the  Sixth  Circuit  recognized  in  Hernandez‐Perez,  “importing  Pereira’s 
holding  on  the  stop‐time  rule  into  the  jurisdictional  context  would  have 
unusually  broad  implications.”    911  F.3d  at  314.    The  Supreme  Court  itself 
noted  that  during  the  three  years  preceding  its  decision  in  Pereira,  “almost  100 
percent  of  [NTAs]  omit[ted]  the  time  and  date  of  the  proceeding.”  138  S.  Ct.  at 
2111.    We  do  not  believe  the  Supreme  Court  would  have  deemed  its  holding 
“narrow”  if  Pereira  had  the  far‐reaching  jurisdictional  consequences  Banegas 
Gomez’s reading of that decision would portend. 
        


                                                 23 
                                                                                          
hearings  in  2014  and  2015.    We  conclude  that  an  NTA  that  omits  information 

regarding  the  time  and  date  of  the  initial  removal  hearing  is  nevertheless 

adequate to vest jurisdiction in the Immigration Court, at least so long as a notice 

of hearing specifying this information is later sent to the alien.    The Immigration 

Court  thus  had  jurisdiction  when  it  ordered  Banegas  Gomez  removed  in  April 

2015. 

                                      *      *      * 

         Because  we  see  no  reason  to  vacate  the  agency’s  order  of  removal,  we 

decline to address Banegas Gomez’s arguments about whether, upon vacatur of 

his  removal  order,  he  should  be  able  to  re‐enter  the  country  as  a  lawful 

permanent resident (given his earlier removal to Honduras). 

                                     CONCLUSION 

         For  the  foregoing  reasons,  Banegas  Gomez’s  petition  for  review  is 

DENIED.    As we have completed our review, the stay of removal that the Court 

previously granted in this petition is VACATED. 




                                            24